Motion by respondent Gilman and motion by the other respondents to dismiss appeal denied, on condition that appellants perfect the appeal and be ready to argue or submit it at the March Term, beginning February 27, 1961. The appeal is ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before February 20, 1961. Cross motion by appellants to extend time to perfect appeal granted; time extended to the March Term, beginning February 27, 1961. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.